Citation Nr: 0403958	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which increased the ratings for the 
veteran's service-connected schizophrenic reaction and 
status-post fracture with degenerative joint disease of the 
left wrist from 0% to 30% and from 0 % to 10 percent, 
respectively.  The veteran appealed for higher ratings.  In a 
March 2003 decision, the RO granted service connection and 
assigned a 20 percent rating for carpal tunnel syndrome of 
the left wrist, in addition to the 10 percent rating for the 
status-post fracture with degenerative joint disease.  A May 
2003 Statement of the Case (SOC) addressed both issues 
(schizophrenic reaction and left wrist).  However, the 
veteran did not refer to the left wrist disability in any 
subsequent correspondence, to include his Substantive Appeal 
(VA Form 9) received by the RO in May 2003, which perfected 
his appeal for a rating in excess of 30 percent for his 
schizophrenic reaction, and there was no reference to the 
left wrist issue in written argument subsequently submitted 
on the veteran's behalf.  (See service representative's 
statement; VA Form 646.)  In fact, the veteran specifically 
indicated in his Substantive Appeal that he was only 
appealing the rating for his schizophrenia.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the sole issue in appellate 
status at this time is entitlement to a rating in excess of 
30 percent for schizophrenic reaction.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA psychiatric examination in order to assist in 
substantiating the claim.  

2.  The veteran's service-connected schizophrenic reaction is 
productive of mild vocational and social impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it is not manifested by 
occupational and social impairment with reduced reliability 
and productivity  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for schizophrenic reaction are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision, the November 
2002 rating decision, the May 2003 Statement of the Case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for an increased rating for service-connected 
schizophrenia, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claim for an 
increased rating.  Further, letters from the RO to the 
veteran dated January 2002, July 2002, and October 2002 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2002, and October 2002 letters and asked 
him to identify all medical providers who treated him for 
schizophrenia.  The RO has obtained all identified evidence.  
The VA also provided the veteran with a VA examination in 
Mach 2002.   

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

The veteran began serving in the Air Force in December 1951 
and received an honorable discharge in October 1953 after 
displaying moderate and acute, schizophrenic reaction, 
paranoid type.  Before being discharged, he was hospitalized 
and received between 30 and 36 shock treatments.  There is no 
indication of any psychiatric hospitalizations since then.

In September 2000, the veteran filed a claim for an increased 
rating for his service-connected schizophrenia.  He also 
underwent depression screening in September 2000.  It was 
noted that he had not been treated for depression within the 
past year.  The clinician reported that when asked, "Have 
you felt sad or depressed most of the time within the last 
year?" the veteran responded, "no."  As part of a post-
traumatic stress disorder screening, the clinician asked, 
"Within the past month have you had any disturbing thoughts 
or images?"  The veteran responded "no."  The clinician 
also asked "Within the past month have you felt distant or 
cut off?"  The veteran responded "no."  

Post service medical records show that from July 2002 to 
January 2003, the veteran was treated for dysthymia.  In 
August 2002, his thoughts were tangential and derailed, with 
rambling speech, slightly pressured, and occasionally 
slightly agitated.  In October 2002, he was alert, and in no 
acute distress.  His thoughts were coherent.  Agitation could 
be sensed under the surface, but the clinician noted that the 
veteran was "doing pretty well with it."  The clinician 
gave the veteran samples of Lexapro.

In November 2002, the veteran was alert, talkative, and 
somewhat tangential in history.  His thoughts were coherent 
and he was engaging well.  By December the veteran seemed 
more pleasant and less stressed.  He was also alert and very 
talkative.  He reported to the clinician that it was his 
first Christmas in a long time that he wasn't depressed.  By 
January 2003, the veteran had run out of Lexapro.  His speech 
was slightly pressured.  His thoughts were coherent and 
slightly agitated, but not as much as in his early visits.  
There was no evidence of hallucinations or delusions.  

In his November 2002 Notice of Disagreement, the veteran 
notes that he has 1-2 panic attacks per week.  In his May 
2003 Appeal to the Board, he stated that he has panic attacks 
several times a week.    

In March 2003, the veteran underwent a VA examination.  His 
thought processes were at times tangential.  He either could 
not recall or was unwilling to speak about the time he spent 
in a psychiatric hospital.  The clinician noted that he was 
nearly uncooperative.  He suggested that he "heard those 
voices" throughout his life, but his distrust of mental 
health officials and his fear of involuntary hospitalization 
prevented him from further descriptions.  Nonetheless, he was 
alert and oriented.  Cognitive functioning appeared grossly 
intact.  He was sensitive to the potential maliciousness of 
others.  No signs of delusions were noted, but at times his 
thoughts bordered on paranoid.    

The clinician noted that after service, the veteran worked in 
a plywood mill for 33 years.  The veteran recalled that he 
enjoyed his job.  He was never fired or demoted.  The veteran 
suggested that he got along well with others.  He sometimes 
took exception to supervisors who asked him to perform 
functions outside his job duties, but signs of psychosis did 
not grossly affect his vocational capability.  

The veteran has been married for 46 years and has 7 children 
and 13 grandchildren.  He drives a car, dresses, bathes, and 
grooms on his own.  He bought an aluminum boat that he and 
his sons take out on the river.  He fishes often.  

The veteran denied any memory difficulties, and he stated 
that he has not attempted suicide.  He suggested that he has 
experienced disturbed sleep through much of his adult life.  
He sleeps about three hours before waking up and worrying 
about the state of the world and politics, and then falls 
back asleep.  His appetite is normal.  He stated that he 
generally feels happy but realizes we live in a "dog eat dog 
world."  He demonstrated mild paranoia but nothing 
delusional.  He denied long episodes of depression and 
psychosis during his life which might have interfered with 
his ability to get out of bed or go to work.  His affect was 
generally wide-ranging and appropriate to the topics of 
conversation.  

The clinician concluded that though the veteran has mild 
signs of psychosis, those signs have had mild vocational and 
social effects in his life.  

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203, 
regarding schizophrenia, paranoid type, a 30 percent rating 
is warranted when the veteran experiences occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next highest rating of 50 
percent is warranted only if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

In the present case, the veteran's service-connected 
schizophrenic reaction is currently rated 30 percent.  The 
next higher rating of 50 percent is warranted if his 
psychiatric disability is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.  

In reviewing the record, it becomes apparent that the veteran 
was employed for 33 years without ever being demoted or 
fired.  He suggested at his March 2003 VA examination that he 
got along well with others.  He also recalled that he really 
enjoyed his job.  The veteran specifically denied long 
episodes of depression and psychosis that might interfere 
with his ability to work.  He also reported to the clinician 
that he generally feels happy and his hobbies included 
boating with his sons and frequent fishing. 

Other symptoms associated with a 50 percent rating include 
flattened affect (the clinician noted that the veteran's 
affect was wide-ranging); loss of short and long term memory 
(the veteran denied that he had any difficulties with 
memory); difficulty in understanding complex commands; 
impaired judgment; and impaired abstract thinking (no 
evidence suggests that the veteran experiences difficulty 
with complex commands or that he has impaired judgment).  

The only symptoms that the veteran experienced that are 
generally associated with a 50 percent rating are 
circumstantial, circumlocutory, or stereotyped speech; and 
panic attacks more than once a week.  However, the clinician 
concluded these signs of psychosis were mild, and that they 
have had only mild vocational and social effects throughout 
his life.  

The Board has considered the veteran's recent statement that 
his psychiatric medication was recently increased.  However, 
the most recent VA psychiatric examination, which was 
thorough in nature, showed no more than mild vocational and 
social impairment; for the aforementioned reasons, it did not 
show findings that more nearly approximate occupational and 
social impairment with reduced reliability and productivity.  
There is no indication that there are any treatment records 
that have not been obtained that reflect symptomatology 
consistent with more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected schizophrenia.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b). The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for schizophrenia.  There is also no evidence 
of marked interference with employment.  In the absence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for schizophrenic reaction, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 30 percent for 
schizophrenic reaction is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




